 In the Matter of GUIDE LAMP DIVISION, GENERAL MOTORS CORPORATION,EMPLOYERandDISTRICT 90, INTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONERCase No. 35-RC-71.-Decided January 18, 1919DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all tool and die makers, die-cast diemakers, and machinists, including welders and tool hardeners, theirapprentices and helpers, and machine operators performing work inthe manufacturing of tools and dies in tool departments Nos. 390,490, and 590.The Intervenor, International Union, United Automo-bile, Aircraft and Agricultural Implement Workers of America, Local663, C. I. 0., and the Employer contend that the present bargainingunit composed of all production and maintenance employees, including*Houston, Reynolds,and Murdock.81 N. L.R. B., No. 33.210 GUIDE LAMP DIVISION211the employees in Departments Nos. 390, 490, and 590, is the ap-propriate unit,The Intervenor has represented all production and maintenanceemployees, including the employees in Departments Nos. 390, 490,and 590, following a Board certification on May 29, 1940, and hasentered into a series of written contracts with the Employer.The categories of employees listed in the petition include all theemployees of the departments named, which are the tool and diedepartments.The Petitioner, however, would exclude the employeesin the Model Shop Department and the Machine Repair Department,who perform operations similar to those performed in the tool anddie departments.For example, in the Model Shop, the lathe operatorperforms the same operation as the lathe operators in the tool anddie departments; the model makers, who receive the same rate as thedie makers, are equivalent to the die makers in the tool and die depart-ments; in addition the Model Shop actually makes dies for temporaryuse, and gauges. In the Machine Repair Department, the lathe oper-ators work on lathes identical with those used in the tool and diedepartments, one lathe being used by employees of both the MachineRepair Department and of the tool and die departments;some ofthe machine operations are closely comparable to those performed inthe tool and die departments, machine repair machinists are competentin milling machine work and tool grinding which is also performedin the tool and die departments ; and the welders in this departmentweld parts of machines together whereas the welders in the tool anddie departments work on broken dies. Considerable overflow of workin the Model Shop and Machine Repair Departments is handled bythe tool and die departments.It thus appears that, although the unit sought by the Petitionerincludes a large nucleus of highly skilled employees,it does not includeemployees in the Model Shop and the Machine Repair Departmentwho have similar skills and perform comparable work.There areapproximately 211 employees in the categories sought by the Peti-tioner, approximately 15 employees in the Model Shop, and, weassume,a relatively small number in the Machine Repair Department. Itfollows, therefore,that the employees sought by the Petitioner consti-tute a bulk of the similarly skilled workers and that the remainderare susceptible of ready identification.We are of the opinion thatthe employees in the 3 tool and die departments, sought by the Peti-tioner, and Model Shop and the Machine Repair Department em-ployees similar in skill and work functions to the skilled workers inthe tool and die departments, may together properly constitute anappropriate unit.However, they have been represented by the Inter-82 9 5 9 5-5 0--v o l. 81-15 212DECISIONSOF NATIONALLABOR RELATIONS BOARDvenor for many years as part of the more comprehensive existing unitand may equally well be included in that unit.Accordingly, we shall make no final unit determination at this time,but shall be guided by the desires of these employees as expressed inthe election hereinafter directed. If a majority vote for the Petitioner,they will be taken as having indicated their desire to constitute aseparate appropriate unit. If a majority select the Intervenor, theywill have indicated their desire to be included in the existing unit,and the Intervenor may bargain for them as part of such unit.We shall direct that an election by secret ballot be held among alltool and die makers, die-cast die makers, and machinists, includingwelders and tool hardeners, their apprentices and helpers, and machineoperators performing work in the manufacturing of tools and diesin tool departments Nos. 390, 490, and 590, and model makers, latheoperators, welders, and machine repair machinists in the Model Shopand Machine Repair Department, including all other machinistshaving similar skills and performing comparable work in the ModelShop and the Machine Repair Department of the Employer at itsAnderson, Indiana, plant, but excluding supervisors as defined inthe Act.DIRECTION OF ELECTION'As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byDistrict 90, International Association of Machinists, or by Interna-tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, Local 663, C. I. 0., or by neither.1Any party named as a participant in this election may have its name removed fromthe ballot upon its prompt request to,and approval by, the Regional Director.